Case 2:17-cv-10310-VAR-SDD ECF No. 161, PageID.3018 Filed 02/17/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ARAB AMERICAN CIVIL RIGHTS
LEAGUE, et al.,

      Plaintiffs,
v.                                       Case No. 17-10310
                                         Honorable Victoria A. Roberts
DONALD TRUMP, et al.,

     Defendants.
______________________________/

                       ORDER DISMISSING PLAINTIFFS’
                    CLAIMS WITHOUT PREJUDICE AS MOOT

      Pursuant to the Sixth Circuit’s Order entered February 10, 2021, the

Court DISMISSES Plaintiffs’ claims WITHOUT PREJUDICE as moot.

      The case is closed.

      IT IS ORDERED.
                                         s/ Victoria A. Roberts
                                         Victoria A. Roberts
                                         United States District Judge

Dated: February 17, 2021
